UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
EMIL GODING,
                                                                 :
                                      Petitioner,                :   20-CV-6390 (AJN) (OTW)
                                                                 :
                     -against-                                   :           ORDER
                                                                 :
MICHAEL CAPRA, Superintendent, Sing Sing                         :
Correctional Facility,                                           :
                                                                 :
                                      Respondent.                :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Respondent filed his opposition to Petitioner’s habeas petition on October 14, 2020.

(ECF 9-11). In the Court’s August 17, 2020 scheduling order, Petitioner was given until

November 13, 2020 to file a reply to Respondent’s opposition. (ECF 5). To date, Petitioner,

proceeding pro se, has not filed a reply.

         Petitioner shall file his reply, if any, by August 13, 2021. If Petitioner does not file a reply

by then, or move the Court for an adjournment for good cause, the undersigned may issue a

report & recommendation on the petition based on the submitted papers, without

consideration of a reply by Petitioner.
       The Clerk of Court is respectfully directed to mail a copy of this Order and ECF 9-11 to

Petitioner and note mailing on the docket.

       SO ORDERED.



                                                           s/ Ona T. Wang
Dated: June 29, 2021                                                  Ona T. Wang
       New York, New York                                    United States Magistrate Judge




                                                2
